In an action to recover damages for personal injuries and for wrongful death, the appeal is from that portion of the judgment dismissing the cause of action for wrongful death after trial before the court without a jury. Judgment, insofar as appealed from, unanimously affirmed, with costs. The accident happened on July 4, 1951. Death from suicide occurred on April 12, 1952. The trial court found that the suicide was the deliberate act of a sane person and not the proximate result of respondents’ negligence. The finding is sustained by the evidence. (Scheffer v. Railroad Co., 105 U. S. 249; Daniels v. New York, New Haven & Hartford R. R. Co., 183 Mass. 393.) Present — Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ.